OPINION OF THE COURT
PER CURIAM.
The county court entered an order which provided in part as follows:
The County Court does not have authority to direct the Dade County Sheriff to forcibly enter upon the premises of a party to effectuate levy even though all conditions have been met, to wit: a Final Judgment, recording thereon, docketing with the Dade County Sheriff’s Department, and delivery of levy instructions to the Dade County Sheriff.
*140We disagree. The court has the inherent authority to require enforcement of its orders. See e.g. American Savings & Loan Association v Saga Development, 362 So.2d 54 (Fla. 3d DCA 1978).
Reversed and remanded for further proceedings consistent with this opinion.